Citation Nr: 0726289	
Decision Date: 08/22/07    Archive Date: 08/29/07

DOCKET NO.  06-07 209A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Clarksburg, 
West Virginia


THE ISSUE

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received from various private medical care 
providers from March 4, 2005 to May 10, 2005.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran's son


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The veteran had active duty from September 1944 to October 
1945.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from May and October 2005 decisions by a 
Department of Veterans Affairs (VA) Medical Center in 
Clarksburg, West Virginia.  The veteran's son, who holds his 
father's power of attorney, testified before the undersigned 
Acting Veterans Law Judge at a video hearing from the RO in 
March 2007.


FINDINGS OF FACT

1.  The veteran is rated as 100 percent disabled for service- 
connected disabilities. 

2.  The veteran received medical care from private medical 
facilities from March 4, 2005 to May 10, 2005.

3.  A portion of the veteran's financial obligation to the 
private medical providers was paid on his behalf by an 
insurer under a health-plan contract.


CONCLUSION OF LAW

The criteria for payment or reimbursement of unauthorized 
medical expenses arising from care provided from March 4, 
2005 to May 10, 2005 have not been met.  38 U.S.C.A. §§ 1725, 
5107 (West 2002); 38 C.F.R. §§ 17.52, 17.54, 17.120, 17.1001, 
17.1002 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that the RO made a mistake by denying 
his claim for payment or reimbursement of medical expenses 
for services provided at private facilities from March to May 
2005.  

Generally, in order to be entitled to payment or 
reimbursement of medical expenses incurred at a non-VA 
facility, a claimant must satisfy three conditions.  There 
must be a showing that:

(a) The care and services rendered were either:

(1) for an adjudicated service-connected disability, or

(2) for a non-service-connected disability associated with 
and held to be aggravating an adjudicated service- connected 
disability, or

(3) for any disability of a veteran who has a total 
disability, permanent in nature, resulting from a service- 
connected disability, or

(4) for any injury, illness, or dental condition in the case 
of a veteran who is participating in a rehabilitation program 
and who is medically determined to be in need of hospital 
care or medical services for reasons set forth in 38 C.F.R. § 
17.47(i) (2006); and

(b) The services were rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health; and

(c) No VA or other Federal facilities were feasibly available 
and an attempt to use them beforehand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable, or treatment had 
been or would have been refused.

See 38 U.S.C.A. § 1728 (West 2002); 38 C.F.R. § 17.120 
(2006); see also Zimick v. West, 11 Vet. App. 45, 49 (1998).

However, if the veteran is to meet any availability criteria, 
it must be under the Veterans Millennium Healthcare and 
Benefits Act, 38 U.S.C.A. § 1725 (West 2002); 38 C.F.R. §§ 
17.1000 though 17.1003 (2006).  To be eligible for 
reimbursement under the Millennium Act, the veteran must 
satisfy all of the following conditions:

(a) The emergency services were provided in a hospital 
emergency department or a similar facility held out as 
providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial 
evaluation and treatment is for a condition of such a nature 
that a prudent layperson would have reasonably expected that 
delay in seeking immediate medical attention would have been 
hazardous to life or health (this standard would be met if 
there were an emergency medical condition manifesting itself 
by acute symptoms of sufficient severity (including severe 
pain) that a prudent layperson who possesses an average 
knowledge of health and medicine could reasonably expect the 
absence of immediate medical attention to result in placing 
the health of the individual in serious jeopardy, serious 
impairment to bodily functions, or serious dysfunction of any 
bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly 
available and an attempt to use them beforehand would not 
have been considered reasonable by a prudent layperson (as an 
example, these conditions would be met by evidence 
establishing that a veteran was brought to a hospital in an 
ambulance and the ambulance personnel determined that the 
nearest available appropriate level of care was at a non-VA 
medical center);

(d) The claim for payment or reimbursement for any medical 
care beyond the initial emergency evaluation and treatment is 
for a continued medical emergency of such a nature that the 
veteran could not have been safely discharged or transferred 
to a VA or other Federal facility (the medical emergency 
lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the 
veteran was enrolled in the VA health care system and had 
received medical services under authority of 38 U.S.C. 
Chapter 17 within the 24-month period preceding the 
furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of 
emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract 
for payment or reimbursement, in whole or in part, for the 
emergency treatment (this condition cannot be met if the 
veteran has coverage under a health-plan contract but payment 
is barred because of a failure by the veteran or provider to 
comply with the provisions of that health-plan contract, 
e.g., failure to submit a bill or medical records within 
specified time limits, or failure to exhaust appeals of the 
denial of payment) [emphasis added];

(h) If the condition for which the emergency treatment was 
furnished was caused by an accident or work-related injury, 
the claimant has exhausted without success all claims and 
remedies reasonably available to the veteran or provider 
against a third party for payment of such treatment; and the 
veteran has no contractual or legal recourse against a third 
party that could reasonably be pursued for the purpose of 
extinguishing, in whole or in part, the veteran's liability 
to the provider;

(i) The veteran is not eligible for reimbursement under 38 
U.S.C. 1728 for the emergency treatment provided (38 U.S.C. 
1728 authorizes VA payment or reimbursement for emergency 
treatment to a limited group of veterans, primarily those who 
receive emergency treatment for a service-connected 
disability).

38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  (Emphasis added.)

These criteria are conjunctive, not disjunctive; thus, all 
criteria must be met.  See Melson v. Derwinski, 1 Vet. App. 
334 (June 1991) [use of the conjunctive "and" in a statutory 
provision meant that all of the conditions listed in the 
provision must be met]; compare Johnson v. Brown, 7 Vet. App. 
95 (1994) [only one disjunctive "or" requirement must be met 
in order for an increased rating to be assigned].

In this case, it appears that most of these criteria are 
satisfied or are otherwise irrelevant, with the exception of 
subsection (g), which requires that the veteran lack coverage 
under a health-plan contract for payment or reimbursement, in 
whole or in part, for the emergency treatment.

The Board finds that the criteria of subsection (g) are not 
satisfied.  The copies of the health insurance claims forms 
filed by the veteran clearly show that the veteran was 
covered under Medicare and/or "Palmetto GBA" as these are 
the entities listed under "Insurance Plan Name."  Moreover, 
by way of correspondence dated in December 2005 and his 
testimony at the March 2007 Board hearing at the RO, the 
veteran's son acknowledged that Medicare paid for at least a 
portion of the veteran's medical expenses incurred at the 
private medical facilities.

As was noted above, inasmuch as these criteria are 
conjunctive and not disjunctive, they must all be satisfied 
before reimbursement or payment can be made.  See Melson, 
supra.  In the instant case, all criteria are not satisfied; 
rather, the evidence clearly shows that the veteran has 
coverage under a health-plan contract for payment, in whole 
or in part, for the emergency treatment, and that such 
payment, was made.  The fact that the full amount was not 
paid is immaterial; the provision merely requires payment or 
reimbursement "in whole or in part."  Such payment was made.

In brief, the veteran does not satisfy the criteria under the 
Veterans Millennium Healthcare and Benefits Act.  This is a 
case in which the law is dispositive, in that specific 
eligibility standards must be satisfied before inquiry into 
whether reimbursement is appropriate under the circumstances 
can be made.  As discussed above, those standards were not 
met.  Because the law, and not the facts, is dispositive of 
the issue, the veteran has failed to state a claim upon which 
relief may be granted, and, as a matter of law, the veteran's 
claim for reimbursement or payment for the unauthorized 
private medical care that the veteran received from March to 
May 2005 must be denied.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

In closing, the Board would like to acknowledge the veteran's 
and his son's contentions regarding their belief that the 
veteran's medical care received at the private medical 
facilities was based on a dire medical emergency.  However, 
in the instant case, whether or not the veteran was 
"stable" at the time of transfer from Roane General 
Hospital to St. Joseph's Hospital is immaterial to the 
determination of whether or not the veteran is eligible for 
reimbursement as reimbursement is barred in instances where 
other medical insurance covers (in whole or in part) the 
incurred expenses.


ORDER

Entitlement to payment or reimbursement for the cost of 
unauthorized medical expenses incurred in conjunction with 
treatment received from various private medical care 
providers from March 4, 2005 to May 10, 2005 is denied.



____________________________________________
JOHN L. PRICHARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


